Citation Nr: 0217749	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depression 
with a history of major depressive episode and 
schizophrenic reaction, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from May 1957 until May 
1960.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 1995 rating decision 
of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.

This matter was before the Board on two previous 
occasions, in February 2000 and August 2001.  In both 
instances, further development was ordered and has since 
been satisfactorily completed.  

The Board further notes that, in correspondence dated July 
2001, the veteran indicated that he wanted to have a 
personal hearing before a Member of the Board at the RO in 
Detroit.  In a statement dated October 2002, that request 
was withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The service-connected major depression is manifested 
by a mild to moderately depressed affect, with medication, 
with Global Assessment of Functioning Scores (GAF) no less 
than 60, and productive of no more than definite social 
and industrial impairment, or occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks.  

3.  The pre- and post-November 7, 1996 rating criteria are 
equally favorable to the veteran.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depression have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9209 (pre-
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural history

The veteran was initially granted service connection for 
schizophrenic reaction in a June 1960 rating decision.  At 
that time, he was assigned a 10 percent disability rating, 
effective May 1960.  A November 1961 rating decision 
reduced his rating to a noncompensable level effective 
from November 1, 1961, due to the veteran's failure to 
report for an examination.  

In March 1995, the veteran made a claim for an increased 
rating with respect to his schizophrenic reaction.  An 
August 1995 rating decision continued his evaluation as 
noncompensable.  The veteran disagreed with that 
determination and initiated this appeal.  

In an October 1998 rating decision, the evidence was 
deemed insufficient to rate the disability at issue from 
October 31, 1961 to March 31, 1995, with assignment of a 
10 percent rating thereafter.  At that point in time, the 
disability was recharacterized as major depression, 
history of major depressive episodes, schizophrenic 
reaction.  The text of that decision indicated an 
effective date of March 31, 1995, for the resumption of a 
10 percent rating.  However, the final page of the 
determination noted the effective date to be October 31, 
1995.  A November 1998 letter was consistent with the 
latter finding, as it informed the veteran that he would 
begin to receive payments starting on November 1, 1995.  
In February 2000, the matter came 

before the Board.  A remand was ordered for further 
development.  Specifically, the RO was asked to provide 
clarification as to the proper effective date.  The RO 
then issued a rating decision in June 2000, which 
clarified the effective date as March 31, 1995.  

In a March 2001 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent disabling.  
The disability was referred to as major depression with a 
history of major depressive episode and schizophrenic 
reaction.  The effective date of the increase was March 
31, 1995. 

In a July 2001 informal hearing presentation, the veteran 
expressed a claim of entitlement to an effective date 
earlier than March 31, 1995 for the resumed disability 
rating.  

In August 2001, the increased rating claim came before the 
Board.  A remand was ordered to conform with the veteran's 
expressed desire to have a personal hearing before a 
Member of the Board.

In February 2002, the RO issued a rating decision on the 
issue of an earlier effective date for the resumption of 
veteran's compensation for major depression.  The claim 
was denied.  As of yet, no appeal has been brought forth 
by the veteran on that issue and it is therefore not 
presently under the Board's jurisdiction.

In a letter dated September 2002, the RO informed the 
veteran that he had been scheduled for a personal hearing.  
The veteran thereafter submitted a statement in October 
2002 withdrawing his request for a hearing.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a January 1996 statement of the case 
informed the appellant of the criteria for establishing 
entitlement to an increased rating under Diagnostic Code 
9204.  More recently, the veteran was sent a March 2001 
supplemental statement of the case that apprised him of 
VA's development duty actions. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the RO adequately assisted the 
veteran in developing his claim.  As a result of such 
assistance, the pertinent evidence associated with the 
claims file now includes VA outpatient treatment reports 
dated from March 1995 to December 1999, as well as VA 
examinations dated in May 1995, February 1998 and 
September 2000.  Additionally, the record contains a lay 
statement from the veteran's brother dated November 2000.  
Several statements from the veteran and his accredited 
representative are also of record.

The Board has carefully reviewed the veteran's statements 
and concludes that he has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained and there is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.


Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria for rating mental disorders

The rating period on appeal for consideration is from 
March 1994.  During the pendency of the appeal, the 
regulatory criteria for rating the service-connected 
psychiatric disability was amended.  The Court has held 
that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  However, 38 U.S.C.A. § 
5110(g) limits the retroactive application of law to the 
effective date of the liberalization.  Thus, prior to the 
effective date, only the old criteria will apply, but, 
from the effective date to the present, the veteran may be 
rated under the criteria most favorable to him.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).

Effective prior to November 7, 1996, the VA Schedule 
rating criteria for evaluation of a psychotic disorder, to 
include major depression, were in pertinent part as 
follows:

Definite impairment of social and industrial adaptability 
warranted a 30 percent rating.  Considerable impairment of 
social and industrial adaptability warranted a 50 percent 
rating.  Higher disability evaluations were assignable for 
greater disability.  38 C.F.R. § 4.132, Diagnostic Code 
9209 (effective prior to November 7, 1996)

Effective from November 7, 1996, the VA Schedule rating 
criteria for evaluation of major depressive disorder is as 
follows:

100%  - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70%  - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in 
schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, 
and is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or 
inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment 
in communication (e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

Factual background

The veteran was examined by VA in May 1995.  The 
examination report detailed the veteran's social history.  
He had been married for 34 years and had 3 children.  The 
veteran worked as a drywaller.  He noted that his company 
went bankrupt in 1989.   The veteran was originally 
diagnosed with schizophrenic reaction in 1959.  At that 
time he was hospitalized.  The episode was in response to 
his father's death.  The veteran's medical history was 
also remarkable for episodes of depression.  

Subjectively, the veteran reported that his wife 
complained that he became explosive when he was stressed 
out.  He disagreed with her assessment.  The veteran also 
reported feelings of depression, particularly due to 
financial pressures and slow business.  He also reported 
feeling unmotivated and withdrawn.  At times he felt 
helpless and hopeless.  His episodes of depression lasted 
up to 3 weeks.  He also stated that he had one moment of 
suicidal ideation while in service, but none since.  He 
had no present sleep problems but on occasion had 
disturbances secondary to obsessional thinking.  He also 
reported that he overate when he was depressed.  He 
noticed no real change in energy and did not think too 
much about his libido.  

Objectively, the veteran was primarily logical and 
sequential, but he had a tendency to become tangential and 
overly detailed.  He reported no suicidal, homicidal or 
overt psychotic ideation.  The veteran was oriented and 
performed recall and cognitive exercises satisfactorily.  
He concretely interpreted proverbs.  The veteran denied 
anxiety.  He was diagnosed with a history of multiple 
adjustment disorders with depressed mood and a history of 
at least 1 reactive psychosis.  An Axis II diagnosis of 
questionable history, personality disorder, not otherwise 
specified, with schizoidal obsessional traits was 
rendered.  

An April 1995 VA outpatient treatment record reflected 
complaints of periodic anxiety, obsessiveness and sad 
mood.  He reported that Prozac afforded mild to moderate 
relief of his symptomatology.  He denied suicidal ideas or 
intent.  Circumferential thought form was noted, along 
with obsessiveness.  There was no psychosis.  The veteran 
had a mildly depressed mood, with an affect within normal 
range.  

An August 1995 VA outpatient treatment record contained an 
impression of major depression, continuing to improve.  At 
that time, the veteran stated that he was doing well.  His 
thoughts were organized and were free of psychotic 
content.  His affect was within normal range.  A 
subsequent report dated November 1995 contained similar 
findings.  At that time, the diagnosis was major 
depression, residual symptoms, stable.

VA outpatient treatment reports dated March, May and 
November 1996 show that the veteran was talkative.  The 
reports in March and May noted tangential speech.  The 
tangential aspect of his speech was noted to be mild in 
the March report.  On all occasions, the veteran's speech 
content was usual and there was no evidence of psychosis 
or suicidal thoughts. In March 1996, the veteran's mood 
was slightly anxious and his affect was depressed.  In May 
1996, his mood was euthymic and his affect was within 
normal range, modulated.  Finally, in November 1996, his 
mood was mildly anxious and his affect was labile.  The 
diagnosis of major depression was rendered in each 
instance.

The veteran was next examined by VA in February 1998.  The 
veteran presented with no subjective complaints, but 
stated that over his adult lifetime he had been subject to 
intermittent periods of depression, anxiety and explosive 
outbursts.  He stated that he had been involved in 
fistfights while at work.  He reported that he had worked 
in the drywall industry but had retired 3 years earlier.  
He also had his own contracting business that went 
bankrupt.  The veteran used medication management for his 
symptomatology.  He stated that without his medication he 
experienced mood swings.  He further stated that anxiety 
resulted in several emergency room visits for chest pain.  
The veteran reported that his wife was diagnosed with 
amyotrophic lateral sclerosis and that her illness was a 
source of stress for him.   The veteran stated that his 
depression had improved since taking Prozac.  

Upon objective examination, the veteran gave unnecessary 
detail when conversing with the examiner.  His thinking 
was logical and goal-oriented.  He denied suicidal or 
homicidal thoughts.  He also denied psychotic ideation.  
There was no evidence of any inappropriate behavior.  His 
speech was of a normal rate and intensity, without any 
flight of ideas.  He was oriented to person, place and 
time, and his memory was intact.  The veteran remembered 
specific examination questions posed to him at his last 
examination three years prior.  The veteran appeared to be 
of good intelligence.  He described no obsessive behavior 
and no specific panic attacks.  Rather, his examples of 
stress and anxiety coincided with major events in his 
life.  There was no evidence of impaired impulse control.  
Instead, the examiner found that the veteran's anger 
outbursts appeared to relate to initial over-control of 
anger until emotions built up to a point where the veteran 
could no longer contain them.  The veteran denied any 
current symptoms of major depression, including sleep 
impairment.  Following the examination, the veteran was 
assessed a GAF score of 70.  

A VA treatment report dated May 1998 indicated that the 
veteran was doing better.  The veteran continued to be 
concerned regarding his wife's health, but he appeared to 
be adjusting.  His speech was slightly tangential, but 
usual in content.  He had no suicidal or violent 
ideations, and he was not psychotic.  His mood was 
slightly anxious.  A November 1998 report noted a mildly 
depressed mood, but otherwise contained similar findings.  

A January 1999 VA Treatment Plan Summary noted very 
typical passive-dependent features.  The veteran was 
described as being generally pleasant and appreciative, 
but at times he could become quite belligerent.  Overall, 
the veteran was found to be quite passive.  The Axis I 
diagnosis was major depressive disorder.  His GAF score 
was 60.

The veteran was most recently examined by VA in September 
2000.  Subjectively, the veteran complained of having a 
short temper.  He also reported that he had difficulty 
sleeping when problems arose in his life.  One such 
problem was a custody battle that his daughter was 
involved in.  

Upon objective examination, the veteran's mood was calm 
and affect was appropriate.  Thought processes were goal-
directed.  No psychotic symptoms were endorsed or 
manifested during the interview.  He denied having any 
thoughts to harm himself or others.  The veteran was 
oriented to time, person and place, and there were no 
deficiencies in his ability to concentrate.  He correctly 
performed math problems.  His immediate memory was intact, 
but he could only recall, without prompting, 3 items given 
to him 5 minutes earlier.  The veteran's social judgment 
appeared to be intact.  He was diagnosed with major 
depressive disorder and was assigned a GAF score of 65-70.   

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 30 percent for major depression.  As 
discussed above, in order for the next higher rating of 50 
percent to be assigned, the evidence must demonstrate 
considerable social and occupational impairment prior to 
November 7, 1996, and considerable social and occupational 
impairment or occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships, 
after November 7, 1996.

The Board has thoroughly reviewed the evidence of record, 
and finds, for the reasons discussed below, that the 
veteran's disability picture is most appropriately 
reflected in the present 30 percent evaluation under the 
pre- and post-November 7, 1996 rating criteria, and that 
there is no basis for a higher rating at this time.  

The medical evidence of record is negative as to the vast 
majority of symptoms listed in the diagnostic criteria for 
the next higher rating under the applicable criteria.  
First, there were no objective findings of flattened 
affect.  In fact, on many occasions the veteran's affect 
was found to be within normal range.  Additionally, the 
veteran exhibited no difficulty in comprehension, and 
showed no impairments in judgment or abstract thinking.  
Moreover, he did not endorse panic attacks occurring 
greater than once weekly.  

The veteran's GAF scores further support the conclusion 
that a rating increase is not warranted.  In February 
1998, the veteran's GAF was 70.  In January 1999 it was 
60.  In September 2000, it was deemed to be 65-70.  As 
noted previously, GAF scores ranging between 61 to 70, as 
here, reflect only mild symptoms and signify that the 
veteran is generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 60 
reflects moderate symptoms, such as a flat affect.  Thus, 
the GAF scores are consistent with, and underscore the 
propriety of the current 30 percent rating for major 
depression.

In deciding that a rating increase is not warranted here, 
the Board acknowledges an April 1995 finding of 
circumferential speech.  Additionally, VA treatment 
reports dated March 1996, May 1996 and May 1998 note 
tangential speech, which was described as mild in nature 
on two of those occasions.  The veteran's speech was 
otherwise normal.  Indeed, the veteran's speech content 
was consistently found to be usual.  Furthermore, at the 
time of the veteran's February 1998 VA examination, his 
speech was of a normal rate and intensity, without any 
flight of ideas.  No other evidence of record contradicts 
that finding.  Thus, overall, the medical evidence shows 
only slight speech abnormality that is adequately 
contemplated in the present rating assignment of 30 
percent.  

The Board also acknowledges two findings of anxious mood, 
and one finding of depressed mood.  However, 2 of those 3 
findings noted the mood disorder to be mild.  Moreover, at 
the September 2000 VA examination, the veteran's mood was 
calm.  Therefore, overall, the slight mood disturbance 
documented in the record does not justify an increased 
rating, as the disturbance has not been shown to be 
constant or particularly severe.  

Lastly, the Board recognizes a finding of imperfect recall 
at the September 2000 VA examination.  However, there is 
no other evidence suggesting memory deficiencies.  At the 
veteran's May 1995 examination, he performed recall 
exercised satisfactorily.  Furthermore, at his February 
1998 examination, his memory was intact.  In fact, the 
veteran actually remembered the exact questions posed to 
him at an examination 3 years earlier.  Thus, the vast 
majority of the evidence supports the conclusion that the 
veteran was not functionally impaired due to any memory 
defects.

In sum, the veteran's major depression symptomatology most 
nearly approximates the pre- and post-November 7, 1996 
criteria for the currently assigned 30 percent disability 
evaluation.  Overall, most of the symptoms associated with 
the next higher rating are not manifest, or have been 
shown only in slight degree.  Thus, an increased rating is 
not warranted here.  

Finally, the evidence does not reflect that the veteran's 
major depression has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor 
of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
claim must fail.


ORDER

An increased rating for major depression is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

